
	

113 HR 4239 IH: Fixing Operations of Reservoirs to Encompass Climatic and Atmospheric Science Trends for Emergency Droughts Act
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4239
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Huffman (for himself, Mr. George Miller of California, Mr. Garamendi, Mr. DeFazio, Mr. Thompson of California, Mrs. Napolitano, Mr. McNerney, Ms. Matsui, Ms. Eshoo, Mr. Farr, Ms. Speier, Mr. Bera of California, Mr. Vargas, Mr. Lowenthal, Mr. Peters of California, Mr. Swalwell of California, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, the Budget, Agriculture, Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide drought assistance to the State of California and other affected western States.
	
	
		1.FindingsCongress finds the following:
			(1)As established in the Proclamation of a State of Emergency issued by the Governor of the State of
			 California on January 17, 2014, California is experiencing record dry
			 conditions. Extremely dry conditions have persisted since 2012, 2014 is
			 projected to become the driest year on record, and such dry conditions are
			 likely to persist beyond this year and more regularly into the future.
			(2)The water supplies of the State of California are at record-low levels, as indicated by a statewide
			 average snowpack of 12 percent of the normal average for winter as of
			 February 1, 2014.
			(3)The 2014 drought constitutes a serious emergency posing immediate and severe risks to human life
			 and safety and to the environment throughout northern, central, and
			 southern California.
			(4)Federal law and implementing regulations directly authorize expedited decisionmaking procedures and
			 environmental and public review procedures to enable timely and
			 appropriate implementation of actions to respond to this type and severity
			 of emergency.
			(5)The emergency requires an immediate and credible response that respects State, local, and tribal
			 law. That the policies that respond to the drought should not pit region
			 against region, or stakeholders against one another.
			(6)It is the policy of the United States to respect California's coequal goals, established by the
			 Delta Reform Act of 2009, of providing a more reliable water supply for
			 California and protecting, restoring, and enhancing the Delta ecosystem.
			 These coequal goals shall be achieved in a manner that protects and
			 enhances the unique cultural, recreational, natural resource, and
			 agricultural values of the Delta as an evolving place.
			2.DefinitionsIn this Act:
			(1)Central valley projectThe term Central Valley Project has the meaning given the term in section 3403 of the Central
			 Valley Project Improvement Act (106 Stat. 4707).
			(2)Klamath projectThe term Klamath Project means the Bureau of Reclamation project in the States
			 of California and Oregon—
				(A)as authorized under the Act of June 17, 1902 (32 Stat. 388, chapter 1093); and
				(B)as described in—
					(i)title II of the Oregon Resource Conservation Act of 1996 (Public Law 104–208; 110 Stat.
			 3009–532); and
					(ii)the Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221).
					(3)Reclamation projectThe term Reclamation Project means a project constructed pursuant to the authorities of the
			 reclamation laws and whose facilities are wholly or partially located in
			 the State.
			(4)SecretariesThe term Secretaries means—
				(A)the Administrator of the Environmental Protection Agency;
				(B)the Secretary of Commerce; and
				(C)the Secretary of the Interior.
				(5)StateThe term State means the State of California, and any other State where the Governor declares a
			 State of drought emergency in calendar year 2014.
			(6)State water projectThe term State Water Project means the water project described by California Water Code section
			 11550 et seq., and operated by the California Department of Water
			 Resources.
			3.Emergency projects
			(a)In generalIn response to the declaration of a state of drought emergency by the Governor of the State, the
			 Secretaries shall provide the maximum quantity of water supplies possible
			 to Central Valley Project and Klamath Project agricultural, municipal and
			 industrial, and refuge service and repayment contractors, State Water
			 Project contractors, and any other locality or municipality in the State
			 consistent with existing law, including among other things applicable laws
			 and regulations, water quality standards, biological opinions, and court
			 orders.
			(b)MandateIn carrying out subsection (a), the applicable agency heads described in that subsection shall,
			 consistent with existing law, including among other things applicable laws
			 and regulations, water quality standards, biological opinions, and court
			 orders—
				(1)authorize and implement actions to provide for real time operations of the Delta Cross Channel
			 Gates, with operations determined by the California State Water Resources
			 Control Board, National Marine Fisheries Service, and California
			 Department of Fish and Wildlife to provide water supply, water quality,
			 and ecosystem benefits for the duration of the State's drought emergency
			 declaration;
				(2)collect data associated with the operation of the Delta Cross Channel Gates described in paragraph
			 (1) and its impact on species listed as threatened or endangered under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), water quality,
			 and water supply;
				(3)implement turbidity monitoring and control strategies that may allow for increased water deliveries
			 while avoiding potential jeopardy to adult delta smelt (Hypomesus
			 transpacificus) due to entrainment at Central Valley Project and State
			 Water Project pumping plants;
				(4)implement the San Joaquin River inflow to export ratio called for in the biological opinion issued
			 by the National Marine Fisheries Service on June 4, 2009, including the
			 drought provisions of that biological opinion. If inflows from the San
			 Joaquin River as measured at Vernalis fall below the level that would
			 permit exports to meet public health and safety needs, exports may exceed
			 the ratio, consistent with the biological opinion;
				(5)allow North of Delta water service contractors with unused 2013 Central Valley Project contract
			 supplies to take delivery of those unused supplies through April 15, 2014,
			 if—
					(A)the contractor requests the extension; and
					(B)the requesting contractor certifies that, without the extension, the contractor would have
			 insufficient supplies to adequately meet water delivery obligations;
					(6)maintain all rescheduled water supplies held in the San Luis Reservoir and Millerton Reservoir for
			 all water users for delivery in the immediately following contract water
			 year unless precluded by reservoir storage capacity limitations;
				(7)to the maximum extent possible based on the availability of water and without causing land
			 subsidence—
					(A)meet the contract water supply needs of Central Valley Project refuges through the improvement or
			 installation of wells to use ground water resources of suitable water
			 quality, which activities may be accomplished by using funding made
			 available under section 4 of this Act or the Water Assistance Program of
			 the WaterSMART program of the Department of the Interior;
					(B)make a quantity of Central Valley Project surface water obtained from the measures implemented
			 under subparagraph (A) available to Central Valley Project contractors;
			 and
					(C)to assist in meeting incremental Level 4 needs of CVP refuges, purchase water from willing sellers
			 using funding made available under section 4 of this Act or the Water
			 Assistance Program or the WaterSMART program of the Department of the
			 Interior;
					(8)make WaterSMART grant funding administered by the Bureau of Reclamation available for eligible
			 projects within the State on a priority and expedited basis—
					(A)to provide emergency drinking and municipal water supplies to localities in a quantity necessary to
			 meet public health and safety needs;
					(B)to reduce water demand on irrigated lands;
					(C)to minimize economic losses resulting from drought conditions; and
					(D)to provide innovative water conservation tools and technology for agriculture and urban water use
			 that can have immediate water supply benefits;
					(9)require the Commissioner of Reclamation, in conjunction with the chief of the Natural Resources
			 Conservation Service, to identify projects in the State that do not need
			 Federal or State permitting which can maximize water use efficiencies,
			 prioritized by the cost effectiveness of the efficiencies gained, to
			 inform the funding provided under subsection (3)(b)(10);
				(10)for reserve works only, authorize any annual operation and maintenance deficits owed to the Federal
			 Government and incurred due to delivery of contract water supplies to a
			 Central Valley Project or Klamath Project agricultural or municipal water
			 service contractor during each fiscal year the State emergency drought
			 declaration is in force, to be repaid to the Federal Government over a
			 period of not less than 3 years at the project interest rate,
			 notwithstanding section 106 of Public Law 99–546 (100 Stat. 3052);
				(11)issue proposed rules to update stormwater regulations for urban (municipal) and suburban runoff
			 sources, including strong green infrastructure-based requirements for
			 retention of stormwater runoff;
				(12)approve petitions requesting the EPA to use its residual designation authority to require
			 commercial, industrial, and institutional land uses to control runoff that
			 contributes pollution to rivers, lakes, and beaches;
				(13)issue guidance on use of rainwater capture, including technical guidance on treatment needs and
			 options for different end uses, to better promote use of rainwater capture
			 and on-site reuse; and
				(14)implement authorized proposals to upgrade or replace hydropower turbines that improve cold water
			 fish habitat at Central Valley Project facilities.
				(c)Other agenciesTo the extent that they have any role in approving projects to increase water supply projects under
			 subsections (a) and (b), the provisions of this section shall apply to all
			 other Federal agencies.
			(d)Accelerated project decision and elevation
				(1)In generalUpon the request of the State, the heads of Federal agencies shall use the expedited procedures
			 under this subsection to make final decisions relating to a Federal
			 project to provide additional water supplies pursuant to subsections (a)
			 and (b), consistent with existing law, including among other things
			 applicable laws and regulations, water quality standards, biological
			 opinions, court orders, and section 7 of this Act.
				(2)Request for resolutionUpon the request of the State, the head of an agency referred to in subsection (a) or the head of
			 another Federal agency responsible for carrying out a review of a project,
			 as applicable, the Secretary of the Interior shall convene a final project
			 decision meeting with the heads of all relevant Federal agencies to decide
			 whether to approve a project to provide emergency water supplies.
				(3)Decision
					(A)The Secretary of the Interior shall hold a meeting requested under this subsection within 7 days of
			 receiving the meeting request; and
					(B)the head of the relevant Federal agency shall issue a final decision on the project within 10 days
			 of the meeting request.
					(4)NotificationUpon receipt of a request for a meeting under this subsection, the Secretary of the Interior shall
			 notify the heads of all relevant Federal agencies of the request,
			 including the project to be reviewed and the date for the meeting.
				(5)Convention by secretaryThe Secretary may convene a final project decision meeting under this subsection at any time, at
			 the discretion of the Secretary, regardless of whether a meeting is
			 requested under paragraph (2).
				(e)Termination of authorityThe authority under this section expires on the date on which the Governor of the State suspends
			 the state of drought emergency declaration or the end of 2016, whichever
			 is earlier.
			4.Emergency appropriations
			(a)AppropriationThere is hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise
			 appropriated, a total amount of $255,000,000, to remain available until
			 the end of the period during which the State's emergency drought
			 designation is in effect, to be allocated among the following purposes:
				(1)For Department of the Interior—Bureau of Reclamation—Water and Related Resources for eligible
			 projects within the State, on a priority and expedited basis, that—
					(A)create drought-tolerant water supplies by implementing water reclamation and reuse projects
			 authorized under title XVI of Public Law 102–575; and
					(B)optimize and conserve water supplies through the WaterSMART program, including—
						(i)by replacing water consuming products or functions with waterless devices or technologies that
			 perform the same function; and
						(ii)by installing districtwide or on-farm water efficiency and conservation technologies, including
			 behavioral water efficiency, system modernizations including leak repair
			 and SCADA systems, and other technologies that have been proven to provide
			 improvements in water use efficiency through the verification of a third
			 party; and
						(iii)water efficiency projects for managed wetlands to improve water conveyance infrastructure, level
			 ponds to reduce the amount of water required to flood them, or install
			 water recirculation systems.
						(2)For assistance under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et
			 seq.) and any other applicable Federal law (including regulations) for the
			 optimization and conservation of water supplies to assist drought-plagued
			 areas of the West. Such assistance may include—
					(A)the installation of ground water wells as requested by the managers of wildlife refuges;
					(B)the purchase or assistance in the purchase of water from willing sellers;
					(C)conservation projects providing water supply benefits in the short term and reducing demand in the
			 long term;
					(D)exchanges with any water districts willing to provide water to meet other districts’ emergency
			 water needs in return for the future delivery of equivalent amounts of
			 water in the same year or in future years;
					(E)maintenance of cover crops to prevent public health impacts from severe dust storms;
					(F)emergency pumping projects for critical health and safety purposes;
					(G)the use of new or innovative water on-farm conservation technologies or methods that may assist in
			 sustaining permanent crops in areas with severe water shortages;
					(H)technical assistance to improve existing irrigation practices to provide water supply benefits; and
					(I)activities to mitigate the impacts of the drought and this Act on threatened and endangered fish
			 and wildlife.
					(3)For Department of Agriculture—Rural Utilities Service—Rural Water and Waste Disposal Program
			 Account, not less than $5,000,000 for the cost of direct and guaranteed
			 loans and grants for the rural water, wastewater, and waste disposal
			 programs authorized by sections 306 and 310B or described in section
			 381E(d)(2) of the Consolidated Farm and Rural Development Act within the
			 State.
				(4)For Environmental Protection Agency—State and Tribal Assistance Grants—
					(A)not less than $30,000,000 for capitalization grants for the Clean Water State Revolving Funds under
			 title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et
			 seq.) within the State; and
					(B)not less than $15,000,000 for capitalization grants for the Drinking Water State Revolving Funds
			 under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12)
			 within the State.
					(5)For Department of Justice—Drug Enforcement Administration, not less than $3,000,000 for the
			 Domestic Cannabis Eradication and Suppression Program to assist State or
			 local law enforcement agencies in the suppression of cannabis operations
			 that are conducted on public lands or that intentionally trespass on the
			 property of another that also divert, redirect, obstruct, drain, or
			 impound water supply.
				(6)For Land and Water Conservation Fund, not less than $50,000,000 shall be provided to the
			 Department of the Interior and U.S. Forest Service for the implementation
			 of projects under the Land and Water Conservation Fund Act of 1965 in
			 drought-affected States that reduce fire risk, improve water quality or
			 downstream water quantity, or expand ground water recharge capacity.
				(b)Emergency designationThe amount under this section is designated by Congress as being for emergency requirements
			 pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
			5.Drought planning assistance
			(a)In generalThe Secretary of Agriculture, acting through the Natural Resources Conservation Service, shall
			 provide water supply planning assistance in preparation for and in
			 response to dry, critically dry, and below normal water year types to any
			 water agency in the State who has requested it.
			(b)Types of assistanceAssistance under subsection (a) shall include—
				(1)hydrological forecasting;
				(2)assessment of water supply sources under different water year classification types;
				(3)identification of alternative water supply sources;
				(4)guidance on potential water transfer partners;
				(5)technical assistance regarding Federal and State permits and contracts under the Act of February
			 21, 1911 (36 Stat. 925, chapter 141) (commonly known as the Warren Act);
				(6)installation of districtwide or on-farm water efficiency and conservation technologies, including
			 behavioral water efficiency, system modernizations including leak repair
			 and SCADA systems, and other technologies that have been proven to provide
			 improvements in water use efficiency through the verification of a third
			 party;
				(7)technical assistance regarding emergency provision of water supplies for critical health and safety
			 purposes; and
				(8)activities carried out in conjunction with the National Oceanic and Atmospheric Administration, the
			 National Integrated Drought Information System, and the State partners of
			 the National Integrated Drought Information System under the National
			 Integrated Drought Information System Act of 2006 (15 U.S.C. 313d)—
					(A)to collect and integrate key indicators of drought severity and impacts; and
					(B)to produce and communicate timely monitoring and forecast information to local and regional
			 communities, including the San Joaquin Valley, the Delta, the Central
			 Coast, the Klamath River Basin, and the Trinity River Basin.
					6.Fisheries disaster declaration
			(a)In generalThe Secretary of Commerce shall treat the Proclamation of a State Emergency and associated
			 Executive order issued by the Governor of California on January 17, 2014,
			 as a request for the Secretary to determine under sections 312(a) and 315
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1861a(a) and 1864) that there is a commercial fisheries failure and
			 catastrophic regional fishery disaster, respectively, for fisheries that
			 originate in the State of California.
			(b)Sense of congressIt is the sense of the Congress that if the drought conditions continue as projected and negatively
			 impact the fisheries originating in the State of California, and the
			 communities and industries that depend on them, then the Secretary—
				(1)should look favorably upon such request; and
				(2)should immediately propose regulations to provide disaster assistance, funds, and other assistance
			 under, and otherwise implement, such sections with respect to such
			 request, to ensure timely relief for impacted parties.
				7.Emergency environmental reviewsTo minimize the time spent carrying out environmental reviews and to deliver water quickly that is
			 needed to address emergency drought conditions in the State, if necessary,
			 the head of each applicable Federal agency shall, in carrying out this
			 Act, consult with the Council on Environmental Quality in accordance with
			 section 1506.11 of title 40, Code of Federal Regulations (including
			 successor regulations) to develop alternative arrangements to comply with
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 during the emergency.
		8.State revolving fundsThe Administrator of the Environmental Protection Agency, in allocating amounts for each of the
			 fiscal years during which the State's emergency drought declaration is in
			 force to State water pollution control revolving funds established under
			 title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et
			 seq.) and the State drinking water treatment revolving loan funds
			 established under section 1452 of the Safe Drinking Water Act (42 U.S.C.
			 300j–12), shall, for those projects that are eligible to receive
			 assistance under section 603 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1383) or section 1452(a)(2) of the Safe Drinking Water Act (42
			 U.S.C. 300j–12(a)(2)), respectively, that the State determines will
			 provide additional water supplies most expeditiously to areas that are at
			 risk of having an inadequate supply of water for public health and safety
			 purposes or to improve resiliency to drought—
			(1)require the State to review and prioritize funding for such projects;
			(2)issue a determination of waivers within 30 days of the conclusion of the informal public comment
			 period pursuant to section 436(c) of title IV of division G of Public Law
			 113–76; and
			(3)authorize, at the request of the State, 40-year financing for assistance under section 603(d)(2) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(2)) or section
			 1452(f)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(2)).
			9.Forecasted
			(a)Short titleThis section may be cited as the Fixing Operations of Reservoirs to Encompass Climatic and
			 Atmospheric Science Trends for Emergency Droughts Act or the FORECASTED
			 Act.
			(b)Review of reservoir operations
				(1)In generalExcept as specified in subsection (c), not later than 1 year after a request of a non-Federal
			 sponsor of a reservoir, the Secretary of the Army, in consultation with
			 the Administrator of the National Oceanic and Atmospheric Administration
			 (NOAA), shall review its operation, including the water control manual and
			 rule curves, using improved weather forecasts and run-off forecasting
			 methods, including the Advanced Hydrologic Prediction System of the
			 National Weather Service and the Hydrometeorology Testbed program of NOAA.
				(2)Description of benefitsIn conducting the review under subsection (a), the Secretary shall determine if a change in
			 operations, including the use of improved weather forecasts and run-off
			 forecasting methods, will improve one or more of the core functions of the
			 Army Corps of Engineers, including—
					(A)reducing risks to human life, public safety, and property;
					(B)reducing the need for future disaster relief;
					(C)improving local water storage capability and reliability in coordination with the non-Federal
			 sponsor and other water users;
					(D)restoring, protecting, or mitigating the impacts of a water resources development project on the
			 environment; or
					(E)improving fish species habitat or population within the boundaries and downstream of a water
			 resources project.
					(3)Results reportedNot later than 90 days after completion of the review under this section, the Secretary shall
			 submit a report to Congress regarding the results of such review.
				(4)Manual updateAs expeditiously as practicable and not later than 3 years after submission of the report under
			 subsection (c), and pursuant to the procedures required under existing
			 authorities, if the Secretary determines from the results of the review
			 that using improved weather and run-off forecasting methods improves one
			 or more core functions of the Army Corps of Engineers at a reservoir, the
			 Secretary shall incorporate such changes in its operation and update the
			 water control manual.
				(c)Emergency projects
				(1)In generalUpon the declaration by the Governor of a State declaring a drought emergency, the Secretary of the
			 Army in implementing this Act shall use no more than 90 days in complying
			 with all provisions of this Act, including subsection (b)(1) and
			 subsection (b)(4), and shall make use of the emergency provisions of the
			 Council on Environmental Quality guidelines under part 1506.11 of title 40
			 of the Code of Federal Regulations in complying with the National
			 Environmental Policy Act to minimize time spent in environmental reviews
			 to the greatest extent possible in order to deliver water quickly that is
			 necessary to address emergency drought conditions.
				(2)Termination of authorityAuthority under this subsection shall terminate on the date on which the Governor of the State
			 referred to in subsection (a) suspends the drought emergency declaration.
				10.Compliance with state law regarding ground water monitoring and agricultural water management
			 planning
			(a)Ground water monitoringNone of the funds made available in this Act to any water program within the State of California
			 may be made available to an entity if such entity is not in compliance
			 with the provisions of the State of California's Statewide Groundwater
			 Elevation Monitoring program authorized by SBX7–6, enacted in November
			 2009.
			(b)Agricultural water management planningNone of the funds made available in this Act to any water program within the State of California
			 may be made available to any Central Valley Project irrigation contractor
			 if such entity does not meet agricultural water management planning
			 requirements established by SBX7–7, enacted in November 2009.
			11.Emergency supplemental agriculture disaster appropriations
			(a)Funding
				(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary of Agriculture
			 (referred to in this section as the Secretary) for the emergency
			 conservation program established under title IV of the Agricultural Credit
			 Act of 1978 (16 U.S.C. 2201 et seq.) and the emergency watershed
			 protection program established under section 403 of the Agricultural
			 Credit Act of 1978 (16 U.S.C. 2203) $100,000,000, to remain available
			 until the end of the period during which the State's emergency drought
			 designation is in effect, to be divided among each applicable program as
			 the Secretary determines to be appropriate—
					(A)to provide to agricultural producers and other eligible entities affected by the 2014 drought
			 assistance upon declaration of a natural disaster under section 321(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) or for
			 the same purposes for counties that are contiguous to a designated natural
			 disaster area; and
					(B)to carry out any other activities the Secretary determines necessary as a result of the 2014
			 drought, such as activities relating to wildfire damage.
					(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
				(b)Emergency assistance program for livestock, honeybees, and farm-Raised fishNotwithstanding any other applicable limitations under law, the Secretary shall use such sums as
			 are necessary of the funds of the Commodity Credit Corporation to carry
			 out the emergency assistance program for livestock, honeybees, and
			 farm-raised fish under section 531(e) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(e)) for each fiscal year during the period in which the
			 State's emergency drought designation is in effect, to provide assistance
			 to agricultural producers for losses due to drought.
			(c)FEMA predisaster hazard mitigation grants
				(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Administrator of the
			 Federal Emergency Management Agency $25,000,000 for fiscal year 2014, to
			 remain available until the end of the period during which the State's
			 emergency drought designation is in effect, for mitigation activities
			 related to drought and wildfire hazards.
				(2)Receipt and acceptanceThe Administrator of the Federal Emergency Management Agency shall be entitled to receive, shall
			 accept, and shall use to carry out this subsection the funds transferred
			 under paragraph (1), without further appropriation.
				(d)Emergency community water assistance grants
				(1)In generalNotwithstanding any other provision of law—
					(A)as soon as practicable after the date of enactment of this Act, out of any funds in the Treasury
			 not otherwise appropriated, the Secretary of the Treasury shall transfer
			 to the Secretary $25,000,000 for fiscal year 2014, to remain available
			 until the end of the period during which the State's emergency drought
			 designation is in effect, to provide emergency community water assistance
			 grants under section 306A of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926a) to address impacts of drought;
					(B)the maximum amount of a grant provided under subparagraph (A) for fiscal year 2014 shall be
			 $1,000,000; and
					(C)for fiscal year 2014, a community whose population is less than 50,000 shall be eligible for a
			 grant under this paragraph.
					(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
				(e)Office of the Inspector General
				(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Inspector General of the
			 Department of Agriculture $2,000,000 for fiscal year 2014, to remain
			 available until the end of the period during which the State's emergency
			 drought designation is in effect, for oversight of activities carried out
			 by the Department relating to drought.
				(2)Receipt and acceptanceThe Inspector General of the Department of Agriculture shall be entitled to receive, shall accept,
			 and shall use to carry out this subsection the funds transferred under
			 paragraph (1), without further appropriation.
				(f)Emergency grants To assist low-Income migrant and seasonal farmworkers
				(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary $25,000,000 for
			 fiscal year 2014, to remain available until the end of the period during
			 which the State's emergency drought designation is in effect, to provide
			 emergency grants to assist low-income migrant and seasonal farmworkers
			 under section 2281 of the Food, Agriculture, Conservation, and Trade Act
			 of 1990 (42 U.S.C. 5177a) to address impacts of drought upon declaration
			 of a natural disaster under section 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) or for the same purposes in
			 counties that are contiguous to a designated natural disaster area.
				(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
				(g)Emergency forest restoration program
				(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary $25,000,000 for
			 fiscal year 2014, to remain available until the end of the period during
			 which the State's emergency drought designation is in effect, for the
			 Emergency Forest Restoration Program under section 407 of the Agricultural
			 Credit Act of 1978 (16 U.S.C. 2206) to address impacts of drought or
			 wildfire upon declaration of a natural disaster under section 321(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) or for
			 the same purposes in counties that are contiguous to a designated natural
			 disaster area.
				(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
				12.Illegal water diversion for marijuana cultivation
			(a)DeterminationNot later than 90 days after the date of enactment of this Act, the Director of the Office of
			 National Drug Control Policy, in collaboration with the Secretary of the
			 Interior and the Administrator of the Environmental Protection Agency,
			 shall determine the amount of water diverted for marijuana cultivation in
			 each of the high intensity drug trafficking areas (as designated under
			 section 707 of the Office of National Drug Control Policy Reauthorization
			 Act of 1998 (21 U.S.C. 1706)) within the State of California.
			(b)Environmental protection agency requirementUsing existing funds, the Administrator of the Environmental Protection Agency shall assign 1
			 additional member of the Criminal Investigation Division of the
			 Environmental Protection Agency to each of the 3 high intensity drug
			 trafficking areas determined under subsection (a) to have the largest
			 amount of water diverted for marijuana cultivation within the State of
			 California.
			13.Effect on state lawsNothing in this Act preempts any State law, including area of origin and other water rights
			 protections.
		14.Effect on native water and fishing rightsNothing in this Act is intended to in any way diminish the water, fishing, or other rights of
			 Indian tribes as confirmed by treaty, Executive order, water rights
			 settlement, or other judicial, administrative, or legislative authority,
			 or to diminish the obligations of the Secretary of the Interior on behalf
			 of the United States to assert and protect such rights.
		15.Treatment of drought under the Robert T. Stafford disaster relief and emergency assistance act
			(a)FindingsCongress finds that—
				(1)the term major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122)) includes drought, yet no
			 drought in the 30 years preceding the date of enactment of this Act has
			 been declared by the President to be a major disaster in any of the States
			 in accordance with section 401 of that Act (42 U.S.C. 5170);
				(2)a major drought shall be eligible to be declared a major disaster or state of emergency by the
			 President on the request of the Governor of any State;
				(3)droughts are natural disasters that do occur, and while of a different type of impact, the scale of
			 the impact of a major drought can be equivalent to other disasters that
			 have been declared by the President to be a major disaster under the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.); and
				(4)droughts have wide-ranging and long-term impacts on ecosystem health, agriculture production,
			 permanent crops, forests, waterways, air quality, public health, wildlife,
			 employment, communities, State and national parks, and other natural
			 resources of a State and the people of that State that have significant
			 value.
				(b)AmendmentSection 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5192(a)) is amended—
				(1)in paragraph (7), by striking and;
				(2)in paragraph (8), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(9)provide disaster unemployment assistance in accordance with section 410;
						(10)provide emergency nutrition assistance in accordance with section 412; and
						(11)provide crisis counseling assistance in accordance with section 416..
				16.Klamath basin water supplyThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is
			 amended—
			(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and
			(2)by inserting after section 3 the following:
				
					4.Water management and planning activitiesThe Secretary is authorized to engage in activities, including entering into agreements and
			 contracts or otherwise making financial assistance available, to reduce
			 water consumption or demand, or to restore ecosystems in the Klamath Basin
			 watershed, including tribal fishery resources held in trust, consistent
			 with collaborative agreements for environmental restoration and
			 settlements of water rights claims..
			17.Drought preparedness for fisheries
			(a)Salmon drought planNot later than January 1, 2016, the United States Fish and Wildlife Service shall, in consultation
			 with the National Marine Fisheries Service, the Bureau of Reclamation, the
			 Army Corps of Engineers, and the California Department of Fish and
			 Wildlife, prepare a California salmon drought plan. The plan shall
			 investigate options to protect salmon populations originating in the State
			 of California, contribute to the recovery of populations listed under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and contribute to
			 the goals of the Central Valley Project Improvement Act (Public Law
			 102–575). The plan shall focus on actions that can aid salmon populations
			 during the driest years. Strategies investigated shall include—
				(1)relocating the release location and timing of hatchery fish to avoid predation and temperature
			 impacts;
				(2)barging of hatchery release fish to improve survival and reduce straying;
				(3)coordinating with water users, the Bureau of Reclamation, and the California Department of Water
			 Resources regarding voluntary water transfers, to determine if water
			 released upstream to meet the needs of downstream or South-of-Delta water
			 users can be managed in a way that provides additional benefits for
			 salmon;
				(4)hatchery management modifications, such as expanding hatchery production of listed fish during the
			 driest years, if appropriate; and
				(5)increasing rescue operations of upstream migrating fish.
				(b)AppropriationThere is hereby appropriated for fiscal year 2014, out of any funds in the Treasury not otherwise
			 appropriated, a total amount of $3,000,000, to remain available until the
			 end of the period during which the State's emergency drought designation
			 is in effect, for the United States Fish and Wildlife Service for urgent
			 fish, stream, and hatchery activities related to extreme drought
			 conditions, including work with the National Marine Fisheries Service, the
			 Bureau of Reclamation, the Army Corps of Engineers, the California
			 Department of Fish and Wildlife, or a qualified tribal government.
			(c)Qualified tribal government definitionFor the purposes of this section, the term qualified tribal government means any government of an
			 Indian tribe that the Secretary of the Interior determines—
				(1)is involved in salmon management and recovery activities under the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.); and
				(2)has the management and organizational capability to maximize the benefits of assistance provided
			 under this section.
				18.Water storage-Integrated regional water management, reclamation, and recycling projectsSubtitle F of title IX of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.)
			 is amended by adding at the end the following:
			
				9511.Water storage-Integrated regional water management, reclamation, and recycling projects
					(a)In generalThe Secretary is authorized to enter into cost-shared financial assistance agreements with
			 non-Federal entities in Reclamation States and Hawaii for the planning,
			 design, and construction of permanent water storage and conveyance
			 facilities used solely to regulate and maximize water supplies arising
			 from projects deemed eligible for assistance under this Act or authorized
			 under any other provision of law to—
						(1)recycle impaired surface water and ground water; or
						(2)use integrated and coordinated water management on a watershed or regional scale.
						(b)PriorityIn providing financial assistance under this section, the Secretary shall give priority to storage
			 and conveyance components that—
						(1)ensure the efficient and beneficial use of water or reuse of the recycled water;
						(2)consistent with Secretarial Order No. 3297 issued by the Secretary of the Interior on February 22,
			 2010, support—
							(A)sustainable water management practices; and
							(B)the water sustainability objectives of one or more bureaus of the Department of the Interior or
			 other Federal agencies, including the Department of Agriculture, the
			 Department of Commerce, the Department of Energy, and the Environmental
			 Protection Agency;
							(3)increase the availability of usable water supplies in a watershed or region to benefit people, the
			 economy, and the environment and include adaptive measures needed to
			 address climate change and future demands;
						(4)where practicable, provide flood control or recreation benefits and include the development of
			 incremental hydroelectric power generation;
						(5)include partnerships that go beyond political and institutional jurisdictions to support the
			 efficient use of the limited water resources of a region and the Nation;
			 and
						(6)generate environmental benefits, such as benefits to fisheries, wildlife, wildlife habitats, and
			 water quality, water-dependent ecological systems, and water supply
			 benefits to agricultural and urban water users.
						(c)Federal cost shareThe Federal share of the cost of a project authorized in subsection (a) shall be the lesser of 50
			 percent of total costs or $15,000,000 (adjusted for inflation) and shall
			 be nonreimbursable.
					(d)In-Kind contributionsThe non-Federal share of the cost of a project authorized in subsection (a) may include in-kind
			 contributions to the planning, design, and construction of a project.
					(e)Title; operation and maintenance costsThe non-Federal entity entering into such financial assistance agreements shall hold title to any
			 and all facilities constructed under this section, and shall be solely
			 responsible for the costs of operating and maintaining such facilities..
		19.Emergency planning
			(a)Catastrophic drought planNot later than 120 days after the enactment of this Act, the President shall update the National
			 Response Plan and the National Disaster Recovery Framework to include a
			 plan for catastrophic drought that calls on the capabilities of all
			 applicable Federal agencies and departments including the pre-positioning
			 of Federal resources to provide emergency clean water supplies.
			(b)DefinitionsFor the purposes of this section—
				(1)the term National Response Plan means the National Response Plan or any successor plan prepared
			 under section 502(a)(6) of the Homeland Security Act of 2002; and
				(2)the term National Disaster Recovery Framework means the National Disaster Recovery Framework or
			 any successor document prepared under section 682 of the Post-Katrina
			 Emergency Management Reform Act of 2006.
				20.Termination of authoritiesThe authorities under sections 3, 4, 7, 8, and 12 expire on the date on which the Governor of the
			 State suspends the state of drought emergency declaration or the end of
			 2016, whichever is earlier.
		
